Citation Nr: 1737909	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming and issued by the San Diego, California RO.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing at the RO.  A hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (Legacy).


FINDINGS OF FACT

1.  The Veteran does not have a pure tone auditory threshold of 40 decibels or greater in one of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; nor does he have three pure tone auditory thresholds for frequencies 500, 1000, 2000, 3000, and 4000 Hertz above 26 decibels each.  In addition, the Veteran's Maryland CNC Test speech recognition scores are greater than 94 percent. 

2.  The Veteran's bilateral hearing has been found to be within normal limits; and is therefore not considered a disability for the purposes of applying VA law.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Service Connection Claims

The Veteran contends that he is entitled to service connection for bilateral hearing loss that he believes began in service.  During a June 2011 VA examination, the Veteran reported that he served in the Army from 1995 to 1998 as an Armored Crew Man, and Gunner on tanks.  He reported being exposed to noise during training and as part of his regular duties.  June 2011 VA examination report; see also service medical record dated in December 1996 (under the "remarks" section, record indicates that the Veteran was routinely exposed to hazardous noise).  The Veteran indicated at the time of his June 2011 examination that he first noticed the loss of hearing in 1997; and that his hearing loss has increased since that time.  June 2011 VA examination report.  He also reported that he had some occupational noise exposure subsequent to separating from service.  Id.; see also statement dated in May 2012.  

As will be discussed in more detail below, the Board finds that the preponderance of the evidence is against the Veteran's claim; and as such, the appeal must be denied. 


Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, such as sensorineural hearing loss, 
will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a veteran's auditory thresholds (pure tone decibel loss) in one of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater.  Impaired hearing for VA purposes may also be found when a veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385. 

The United States Court of Veterans Appeals (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).




Service Connection for Bilateral Hearing Loss 

In this case, the Veteran's service medical records reflect no complaints, treatment or diagnoses of hearing loss or hearing problems.  See 	report of medical examination.  Audiological tests administered to the Veteran during service reflect normal hearing bilaterally; and no service medical records available reflect hearing loss while in service.  See August 1994 report of medical examination; February 1996 report of medical examination; December 1996 reference audiogram; hearing conservation data comparison sheet referencing December 1996 to October 1997.  
In an October 1997, the Veteran's hearing was documented as:  

PURE TONE THRESHOLDS - HERTZ 

      500		1000		2000		3000		4000
RIGHT 	10		00		00		00		00

      LEFT 		05		05		00		00		05

See hearing conservation data comparison sheet referencing December 1996 to October 1997

Other evidence in the claims file includes a post-service letter dated in June 1999 that reflects that the Veteran's employer/potential employer administered him a hearing check, which reportedly showed that the Veteran had hearing within normal limits in the right ear and hearing loss "in the high pitches"  in his left ear.  See June 1999 letter from AMTRAK.  The Audiogram and/or data upon which the June 1999 letter was based was not recorded in the letter.   

Post-service medical records in VBMS Legacy dated in September 2009 reflect the Veteran's medical provider questioning whether the Veteran had hearing loss; and indicates that the Veteran would be scheduled for a compensation and pension examination regarding service connection.  See Capri #1 records received on August 2016, pages 300 - 301 ("?HEARING LOSS - - Pt. will set up C&P exam regarding service connection").  Records dated in February 2011 reflect the Veteran being seen in the context of treatment for a separate condition, during which time he reported to his medical care provider that he was "still having problems with hearing."  The assessment of the medical provider was noted as "hearing loss" and that an appointment with the audiology department would be set up.  February 2011 VA medical records; see also audiology progress note dated June 17, 2011 (At initial evaluation in the audiology department, the Veteran reported gradual hearing loss for several years in the left ear; and was ultimately shown to have bilateral hearing thresholds within normal limits from 250Hz to 8000Hz).   

The Veteran was subsequently afforded a VA audiological examination on June 8, 2011, at which time his hearing was reported as: 

PURE TONE THRESHOLDS - HERTZ 

      500		1000		2000		3000		4000
RIGHT 	15		15		05		05		10

LEFT 		20		20		15		15		25

The June 2011 audiologist reported that both the Veteran's right ear hearing and left ear hearing were within normal limits based upon current VA guidelines.  The Veteran's speech recognition scores performed with the Maryland CNC word list were found to be 94 percent in the right ear and 96 percent in the left ear, considered to be excellent at a comfortable listening level and consistent with the hearing levels obtained.  The audiologist reported that based upon the information available, it was his opinion that the Veteran had not suffered any loss of hearing as a result of his exposure to noise in service.  In fact, he stated that there was no objective evidence to support a claim of loss of hearing since the audiological examination evaluation noted hearing that was within normal limits bilaterally.  

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of competent medical evidence showing that the Veteran presently has hearing loss, there is no basis for the granting of service connection under any theory. 

In making this decision, the Board does not question that the Veteran feels that he has difficulty hearing.  He is competent to report these symptoms, just as he was competent to testify at his BVA hearing that he first noticed he was having hearing problems in service.  See March 2016 BVA hearing transcript, pgs. 2 - 5.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the issue of whether the Veteran has hearing loss and, if so, the severity of that hearing loss is one that relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements on the questions about the loss of hearing and/or severity of his hearing as to reflect a hearing disability for VA purposes are therefore not competent.


Based upon the current evidence of record, the Board finds that the preponderance of the evidence is against finding the Veteran's claim.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


